DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
After further consideration, the restriction requirement mailed on 07/11/2022 is withdrawn. A new restriction requirement herein because product claims (claims 31-37) were incorrectly listed under group II (method claims).  Applicant’s election of Group II in the reply filed on 10/11/2022 is moot as Applicant needs to make a new/species election based on the new restriction requirement set forth herein.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-30 and 38-39, drawn to an additive manufacturing method, classified in B33Y10/00.
II. Claims 31-37, drawn to an article, classified in C08F14/18.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process. For example, Invention I (process) requires feeding the filament into an additive manufacturing printer through the drive mechanism and through a longitudinal passage defined by an interior wall of a support tube, wherein the support tube extends from a first end to a second end, whereas Invention II (product) does not.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a. the inventions have acquired a separate status in the art in view of their different/separate classification;
b. the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c. the inventions require a different field of search (as defined in MPEP § 808.02; for example, searching different classes/subclasses or electronic resources, or employing different search queries);
d. the prior art applicable to one invention would not likely be applicable to another invention;
e. the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Lynda Calderone on 10/21/22 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-30 and 38-39.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31-37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 and 38-39  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “feeding the filament into an additive manufacturing printer through the drive mechanism” in line 6 which is indefinite. Is the claimed “an additive manufacturing printer” in line 6 in claim 1 same or different from the “an additive manufacturing printer” introduced in  line 3 in claim 1 ? How many printers are required by claim 1? According to paragraphs [0120-0129] and Figs. 1, 1A, 2 & 2A of published application, only one additive manufacturing printer is disclosed; thus, the limitation is inconsistent with the specification (see MPEP § 2173.03). The limitation has been examined below as if it read  --feeding the filament into the additive manufacturing printer--.
Claim(s) 2-30 and 38-39 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak (US 2012/0231225) in view of Jaker (US 2015/0028523).
Regarding claim 1, Mikulak teaches an additive manufacturing method for forming a fluorine-containing elastomer article (Abstract;[0048]), comprising providing a filament formed of a curable fluoropolymer composition (i.e. a core portion (36) is an inner portion of a filament (36), and the core portion includes one or more based polymers and examples of suitable polymers for use in each of the core and shell material include perfluoroalkyls and fluorinated ethylene propylenes) (see Figs. 1-2;[0047-0048]); providing an additive manufacturing printer (i.e. an extrusion-based additive manufacturing systems (10)) having a drive mechanism (gantry (16) and a printer nozzle (extrusion head 18)) (see Fig.1;[0038-0041] and [0043-0044]);however, Mikulak does not explicitly teaches feeding the filament into an additive manufacturing printer through the drive mechanism and through a longitudinal passage defined by an interior wall of a support tube, wherein the support tube extends from a first end to a second end, and wherein the second end of the support tube is positioned to allow for fluid communication with and/or passage of the filament into an inlet to a printer nozzle.  
In the same field of endeavor, 3-D printing, Jaker teaches a method for printing a 3D part with an additive manufacturing system, such as an extrusion-based additive manufacturing system ([0005]), the method comprising feeding a filament (52) into an additive manufacturing printer (printer head (18)) through a drive mechanism ((40) and (42)) and through a longitudinal passage defined by an interior wall of a support tube (guide tube (28)), wherein the support tube extends from a first end to a second end, and wherein the second end of the support tube is positioned to allow for fluid communication with and/or passage of the filament into an inlet to a printer nozzle (50) (see Figs. 1-3;[0093] and [0102-0105]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Mikulak with feeding the filament into an additive manufacturing printer through the drive mechanism and through a longitudinal passage defined by an interior wall of a support tube, wherein the support tube extends from a first end to a second end, and wherein the second end of the support tube is positioned to allow for fluid communication with and/or passage of the filament into an inlet to a printer nozzle as taught by Jaker since the use of tubing (support guide tube) will allow for the system to be properly aligned and uniform printing, in addition to the use of nozzles allow for heating to be performed as the depositing take place (see [0105]).
Modified Mikulak in view of Jaker further teaches  applying heat to the filament (see [0103-0105]); and printing successive layers of the filament exiting an outlet of the nozzle (50) onto a substrate (32) using the additive manufacturing printer to form the fluorine-containing elastomer article (see Figs. 1-3;[0102-0105] of Jaker).  
Regarding claim 2, Modified Mikulak in view of Jaker further teaches the method, wherein filament (52) is formed by extruding the curable fluoropolymer composition (see [0042] of Mikulak  and [0090] of Jaker).  
Regarding claim 3, Mikulak does not teach teaches the method, further comprising cooling the filament prior to introducing the filament to the support tube.  However, Jaker teaches different cooling stages to the filament (52) (see Figs. 1-3;[0073]), and the use of cooling air to reduce the temperature of a tube (56) and in order  to prevent the filament (52) from softening or melting at a transit zone (72) (see Figs. 1-3;[0105]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Mikulak with cooling the filament prior to introducing the filament to the support tube as taught by Jaker in order to reduce the temperature of a liquefier tube and in order  to prevent the filament from softening or melting (see [0105]).
Regarding claim 4, Mikulak in view of Jaker discloses the method as discussed in claim 1 above, but does not further teach the method further comprising cooling the filament prior to introducing the filament into the printer drive mechanism. However, since Mikulak discloses cooling stages for the filament (see Figs. 3 - 4 respectively illustrate DSC plots of heat;  [0073]) and Jaker teaches the use of cooling air to prevent filament from softening (para [0105]) and the cooling air reduces the temperature of liquefier tube (56) at inlet end (64), which prevents filament (52) from softening or melting at transition zone (72), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Mikulak with cooling the filament prior to introducing the filament into the printer drive mechanism in order to reduce the temperature of a liquefier tube and in order  to prevent the filament from softening or melting (see [0105] of Jaker).
Regarding claim 5, Mikulak in view of Jaker discloses the method as disclosed in claim 1 above, but does not further teach wherein the filament is heated to a temperature that is sufficient to initiate flow of the curable fluoropolymer composition within the printer apparatus and that is below a temperature at which significant curing occurs. However, Mikulak teaches that the filament may be heated to near the peak crystallization point of the shell of the filaments and wherein the molten materials were then extruded and deposited into a build chamber envelope maintained at a temperature range of about 160 C to 180 C (see [0127]). Since this envelope temperature was close to the peak crystallization temperatures of the shell materials of the filaments, and greater than the peak crystallization temperatures of the core materials of the filaments, it would have been obvious to one of ordinary skill in the art to create the method wherein the filament is heated to a temperature that is sufficient to initiate flow of the curable fluoropolymer composition within the printer apparatus and that is below a temperature at which significant curing occurs in order to provide uniform printing process.
Regarding claim 6, Mikulak in view of Jaker discloses the method as disclosed in claim 5 above, but does not further teach wherein the filament is heated to a temperature that is below a temperature corresponding to a time,T2, associated with the curable fluoropolymer composition as determined using a test method of ASTM D2084 on a rubber process analyzer. However, as Mikulak discloses the use of certain ASTM standards (see  [0073]) and DSC provides a suitable technique for measuring the percent crystallinities, the crystallization temperatures, and the melting temperatures for the core and shell materials, wherein the DSC plots referred to herein are measured pursuant to ASTM D3418-08 (see [0048] and [0073]) , and Jaker teaches the use of ASTM methods and the glass transition temperature is determined using the classical ASTM method employing Differential Scanning calorimetry (DSC) ASTM D3418- 12el and is reported in degrees Celsius(see [0169]), therefore, it would have been obvious to one of ordinary skill in the art to create the method wherein the filament is heated to a temperature that is below a temperature corresponding to a time, T2, associated with the curable fluoropolymer composition as determined using a test method of ASTM D2084 on a rubber process analyzer in order to avoid melting of the filament material.
Regarding claim 7, Modified Mikulak in view of Jaker further teaches the method, wherein the curable fluoropolymer is partially fluorinated (see [0048]).  
Regarding claim 8, Modified Mikulak in view of Jaker further teaches the method, wherein the curable fluoropolymer is a curable perfluoropolymer (see [0048]).  
Regarding claim 9, Mikulak in view of Jaker teaches the method, as disclosed in claim 8 above, but does not further specifically disclose wherein the start of curing of the perfluoropolymer is shown by thermal analysis using a differential scanning calorimeter. However, Mikulak discloses the use of a 
calorimeter (see [0121]) and FIGS. 13 and 14 are respective shows DSC plots of the shell and core 
materials used to form the filaments of Examples 1 and 2 and the DSC plots were measured using a 
differential scanning calorimeter (see [0121]), and the use of differential scanning calorimetry plots 
are defined below in the specification with reference to differential scanning calorimetry (DSC) plots and ASTM D3418-08) (see [0011]), therefore, it would have been obvious to one of ordinary skill  in the art to create the method wherein the start of curing of the perfluoropolymer is shown by  thermal analysis using a differential scanning calorimeter in order to avoid melting of the filament material in early stage.
Regarding claim 10, Mikulak in view of Jaker discloses the method as discussed in claim 1 above, but does not further teach wherein the filament is heated to a temperature which is below a temperature at which significant curing occurs. However, since Mikulak discloses that the filament may be heated to near the peak crystallization, point of the shell of the filaments and the molten materials were then extruded and deposited into a build chamber envelope maintained at a temperature range of about 160 C to 180 C, wherein the envelope temperature was close to the peak crystallization temperatures of the shell materials of the filaments, and greater than the peak crystallization temperatures of the core materials of (see [0127]), it would have been obvious to one of ordinary skill in the art to create the method wherein the filament is heated to a temperature which is below a temperature at which significant curing occurs in order to prevent the filament from softening or melting.
Regarding claim 11, Mikulak in view of Jaker further teaches the method, wherein the filament is heated to a temperature that is about 1000C to about 250°C (see [0127] Mikulak).  
Regarding claim 12, Mikulak in view of Jaker further teaches the method, wherein the filament is heated to a temperature that is about 105°C to about 200°C (see [0127] of Mikulak).  
Regarding claim 13, Mikulak in view of Jaker discloses the method as discussed in claim 12 above, but does not further specifically disclose wherein the filament is heated to a temperature that is about 115 C to about 160 C. However, Mikulak discloses that the filament may be heated within a range of from 160 C to 180 C  and the molten materials were then extruded and deposited into a build chamber envelope maintained at a temperature range of about 160 C to 180 C (see [0127]). Also, Mikulak discloses that the envelope temperature was close to the peak crystallization temperatures of the shell materials of the filaments, and greater than the peak crystallization temperatures of the core materials of the filaments (see [0127]). Therefore, it would have been obvious to one of ordinary skill in the art to create the method wherein the filament is heated to a temperature that is about 115 C to about 160 C in order to prevent the filament from softening or melting.  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).
Regarding claim 14, Mikulak in view of Jaker discloses the method as discussed in claim 1 above. Jaker further discloses wherein the heat is generated by a heating mechanism in the additive manufacturing printer (see [0092]), alternatively, the heating may be localized rather than in an entire chamber 12. For example, the deposition region may be heated in a localized manner. Jaker further teaches suitable techniques for locally-heating a deposition region include heating platen (14) and/or with directing heat air jets towards platen 14 and/or the 3D parts/support structures being printed (see Fig. 1; [0092]).
Regarding claim 15, Mikulak in view of Jaker discloses the method as discussed in claim 1 above, but does not further disclose wherein the drive mechanism comprises a drive wheel and a support wheel, and the method further comprises passing the filament through the drive wheel and the support wheel prior to entering the first end of the support tube. However, Jaker further discloses wherein the drive mechanism may comprise direct wheels and during operation, controller (34) may direct wheels (54) of drive mechanism (42) to selectively draw successive segments filament (52) (of the PGA support material) from consumable assembly (24) via guide tube (28), and the print head may comprise guide tubes (see Fig. 1; [0093]); and wherein a print head (18) is a dual-tip extrusion head configured to receive consumable filaments from consumable assemblies (22) and (24) (e.g., via guide tubes (26) and (28)) for printing 3D part (30) and support structure (32) on platen (14) tubes (see Fig. 1;[0093) [0103]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Mikulak and Jaker with the drive mechanism comprises a drive wheel and a support wheel, and the method further comprises passing the filament through the drive wheel and the support wheel prior to entering the first end of the support tube in order to control transportation of the filament material efficiently.
Regarding claim 22, Mikulak in view of Jaker discloses the method as discussed in claim 1 above, but does not further disclose wherein the outlet of the nozzle defines an opening which is wider, as measured transversely across the opening, than an outer dimeter of the filament as measured transversely before heating. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Mikulak and Jaker with wherein the outlet of the nozzle defines an opening which is wider, as measured transversely across the opening, than an outer dimeter of the filament as measured transversely before heating, through routine experimentation since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  One would have been motivated to scale the size the outlet of the nozzle defines an opening which is wider, as measured transversely across the opening, than an outer dimeter of the filament as measured transversely before heating  in order to control the speed of flow of the material via the nozzle. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 23, Mikulak in view of Jaker discloses the method as discussed in claim 1 above, but does not further disclose wherein the opening of the nozzle outlet has a width measured transversely across the outlet opening in a widest dimension that is about 10% to about 200% of the outer diameter of the filament as measured transversely before heating. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Mikulak and Jaker with the opening of the nozzle outlet has a width measured transversely across the outlet opening in a widest dimension that is about 10% to about 200% of the outer diameter of the filament as measured transversely before heating, through routine experimentation since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  One would have been motivated to scale the size of the opening of the nozzle outlet has a width measured transversely across the outlet opening in a widest dimension that is about 10% to about 200% of the outer diameter of the filament as measured transversely before heating  in order to control the flow of the material via the nozzle. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 24, Mikulak in view of Jaker discloses the method as discussed in claim 1 above, but does not further disclose wherein a portion of the nozzle extending from a printhead of the printer, has a length measured from an inlet to the portion of the nozzle to the nozzle outlet, as measured longitudinally along the nozzle portion, that is about 5 to about 20 times larger than a diameter of the nozzle outlet. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Mikulak and Jaker with a portion of the nozzle extending from a printhead of the printer, has a length measured from an inlet to the portion of the nozzle to the nozzle outlet, as measured longitudinally along the nozzle portion, that is about 5 to about 20 times larger than a diameter of the nozzle outlet, through routine experimentation since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of a length of a portion of the nozzle measured from an inlet to the portion of the nozzle to the nozzle outlet, as measured longitudinally along the nozzle portion, that is about 5 to about 20 times larger than a diameter of the nozzle outlet  in order to control the flow of the material via the nozzle. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 25, Mikulak in view of Jaker discloses the method as discussed in claim 1 above, but does not further specifically disclose wherein the nozzle has a length in a heated portion thereof, as measured longitudinally along the heated portion of the nozzle that is about 1 to about 10 times a diameter of the nozzle outlet. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Mikulak and Jaker with the nozzle has a length in a heated portion thereof, as measured longitudinally along the heated portion of the nozzle that is about 1 to about 10 times a diameter of the nozzle outlet, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of a length of the nozzle in a heated portion thereof, as measured longitudinally along the heated portion of the nozzle that is about 1 to about 10 times a diameter of the nozzle outlet in order to control the flow of the material via the nozzle. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 26, Mikulak in view of Jaker discloses the method as discussed in claim 25 above, but does not further specifically disclose wherein the length of the heated portion of the nozzle is about 15 mm to about 30 mm when a filament diameter is about 1.7 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Mikulak and Jaker with the length of the heated portion of the nozzle is about 15 mm to about 30 mm when a filament diameter is about 1.7 mm, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of the length of the heated portion of the nozzle is about 15 mm to about 30 mm when a filament diameter is about 1.7 mm in order to control the flow of the material via the nozzle. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 27, Mikulak in view of Jaker discloses the method the method, wherein the filament formed of a curable fluoropolymer composition prior to heating has an outer diameter of about 0.2 mm to about 20 mm (see [0063]).  
Regarding claim 28, Mikulak in view of Jaker discloses the method the method, wherein the filament formed of a curable fluoropolymer composition prior to heating has an outer diameter of about 1.0 mm to about 3.0 mm (see [0064]).  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak (US 2012/0231225) in view of Jaker (US 2015/0028523) as applied to claim 1 above, and further in view of Comb (US 7,122,246).
Regarding claim 16, Mikulak in view of Jaker teaches the method as discussed in  claim 1 above.
Jaker further teaches wherein the drive mechanism may comprise direct wheels (54), wherein a controller (34)   configured to direct wheels (54) of drive mechanism (42) to selectively draw successive segments filament (52) via guide tube (28) (see Fig. 1;[0103]), but does not further specifically disclose wherein the drive mechanism comprises a drive wheel and a support wheel, and the first end of the support tube extends upwardly through the drive mechanism between the support wheel and the drive wheel to support the filament as it leaves a feed roller.  In the same field of endeavor, 3D printing, Comb discloses a method for manufacturing the filament (see column 3, lines 11-15), comprises providing various feed rollers (22) configured for feeding a strand of filament (20) into the inlet or cap (26) of the liquefier 22; and the filament (20) that is fed by feed rollers (24) to the liquefier (22) must have sufficient diameter to allow effective propulsion into the liquefier 22 using the feed rollers (24) (Fig. 1; column 4, lines 27-29 and column 5, lines 31-35), Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Mikulak and Jaker with the drive mechanism comprises a drive wheel and a support wheel, and the first end of the support tube extends upwardly through the drive mechanism between the support wheel and the drive wheel to support the filament as it leaves a feed roller as taught by Comb because feed rollers are easily operable via controllers which allow for remote controlling of filament advancement (see column 2, lines 22-25 of Comb).
Claim(s) 18-21 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak (US 2012/0231225) in view of Jaker (US 2015/0028523) as applied to claim 1 above, and further in view of Skubic (US 7,891,964).
Regarding claim 18, Mikulak in view of Jaker teaches the method as discussed in claim 1 above, but does not further specifically disclose wherein the printer drive mechanism comprises geared drive rollers and the method further comprises feeding the filament through the geared drive rollers. 
In the same field of endeavor, 3D printing, Skubic discloses an extrusion-based deposition process includes providing a pump system suitable for use in an extrusion-based deposition system (see Figs. 1A-1B; column 1, ; lines 57-59), wherein the pump system includes a delivery assembly (22) configured to feed a building material to a screw pump (24); wherein the drive assembly includes a gear system (40) comprises drive rollers (52 and 54)  (see Fig.1A, Fig. 2A; column 2, lines 42-45 and column 3, lines 40-57); and the geared drive rollers (52,54) are utilized in conjunction with feeding a filament (column 4, lines 40-46). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Mikulak and Jaker  with wherein the printer drive mechanism comprises geared drive rollers and the method further comprises feeding the filament through the geared drive rollers as taught by Skubic because the use of geared drive rollers allows for the filament to be fed consistently through a filament tube and toward an exit block (see column 5, lines 10-19 of Skubic).
Regarding claim 19, the combination of Mikulak, Jaker and  Skubic discloses the claimed invention except for the rearrangement of wherein the support tube extends below the geared drive rollers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange wherein the support tube extends below the geared drive rollers, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the support tube to extend below the geared drive in order to provide support for the filaments while transporting via the gear rollers. (Please see MPEP 2144.04 VI C for further details).
Regarding claim 20, the combination of Mikulak, Jaker and  Skubic discloses the claimed invention except for the rearrangement of wherein a portion of the support tube extends above the geared drive rollers and the method further comprises feeding the filament through the portion of the support tube above the geared rollers and into the geared rollers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange wherein a portion of the support tube extends above the geared drive rollers and the method further comprises feeding the filament through the portion of the support tube above the geared rollers and into the geared rollers, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange a portion of the support tube extends above the geared drive rollers and the method further comprises feeding the filament through the portion of the support tube above the geared rollers and into the geared rollers in order to provide support for the filaments while transporting via the gear rollers. (Please see MPEP 2144.04 VI C for further details).
Regarding claim 21, Mikulak in view of Jaker and further view of Skubic discloses the method as discussed in claim 20 above, but does not further specifically disclose the method further comprising cooling the portion of the support tube above the geared rollers.  However, as Mikulak discloses cooling stages for the filament and a heat flow versus temperature during cooling stages for the shell and core materials of filament (34) (see Figs. 3 - 4; [0073]), and Skubic discloses the use of cooling systems, wherein the external heating and cooling systems are examples of suitable external temperature control systems that may be used with screw pump (24) (see Figs. 8-11; column 9,lines 54-57), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by the combination with cooling the portion of the support tube above the geared rollers in order to prevent the filament from softening or melting.
Regarding claim 29, Mikulak in view of Jaker discloses the method as discussed in claim 1 above, but does not further specifically disclose wherein the additive manufacturing printer includes a drive motor for operating the drive mechanism that provides sufficient torque to overcome friction between the filament and the additive manufacturing drive printer while providing sufficient pressure to extrude the material through the additive manufacturing printer and out the nozzle. 
In the same field of endeavor, 3D printing, Skubic discloses an extrusion-based deposition process includes providing a pump system suitable for use in an extrusion-based deposition system (see column 1, lines 57-59), wherein the pump system includes a delivery assembly includes a drive mechanism may comprise a drive rollers (52 and 54) and a drive motor(s) (see Figs. 1A and 18; column 2, lines 41-45 and lines 51-53), wherein constant friction is present between the filament and rollers (see column 4, lines  40-46); and a contact force between drive rollers ((52) and (54)) is about Zero (from the position of torsion spring (70)), drive rollers ((52) and (54)) drive the filament toward exit block (36) without filament slippage, and wherein the drive motor feeds the melted filament to the pump to be assembled (see column 3,lines 14-21). Skubic further discloses that drive motor (16) causes filament delivery assembly (22) to feed the filament of build or support material to screw pump (24) during operation, wherein the filament is melted to provide build material in a flowable state and a drive motor (18) then rotates the impeller of screw pump (24) (via motor pulley (26), belt pulley (28)) to extrude the flowable material, thereby forming the 3D object or a support structure in a layer-by-layer manner (see column 3,lines 14-21 and lines 39-47). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by the combination of Mikulak and Jaker with the additive manufacturing printer includes a drive motor for operating the drive mechanism that provides sufficient torque to overcome friction between the filament and the additive manufacturing drive printer while providing sufficient pressure to extrude the material through the additive manufacturing printer and out the nozzle as taught by Skubic because the implementation of drive motors allows the system to operate continuously (see Skubic, column 3, lines 14-21, lines 39-47).
Regarding claim 30, Mikulak in view of Jaker and Skubic  further teaches the method, wherein the drive motor is a stepper motor ( (16) and (18)) having a geared transmission to increase the torque of the stepper motor (see Figs.1A,1b and 2A; column 2, lines 60-67 and column 3, lines 39-46 of Skubic).  
Allowable Subject Matter
Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 Regarding Claim 17, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a method as instantly claimed is that while the prior art Mikulak (US 2012/0231225), which is/are regarded as being the prior arts closest to subject- matter of the claim 17, alone or in combination fails to teach or suggest wherein support tube wall defines a side opening extending transversely through the support tube wall and the wall around the opening is contoured to the shape of the drive wheel, and wherein the method further comprises feeding the filament so that it contacts the drive wheel in the area of the side opening as the filament passes through the drive mechanism
Therefore, claim 17 is deemed novel and non-obvious over the prior art of record.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moosberg (US 2019/0337235) teaches a method of making three dimensional objects from fluorine containing polymer containing comprises providing a filament formed of a curable fluoropolymer composition (see Figs. 1 and 3; [0013] ,[0022] and [0090]).
Tseng (US 2019/0054659) teaches methods and  compositions for 3D printing of an article from fluorine containing polymer containing comprises providing a filament formed of a curable fluoropolymer composition (see abstract; Fig. 1 and 3; [0009-0013] and [0041]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743